Case 2:18-cv-01228-HB Document 75-2 Filed 04/25/19 Page 1 of 3

ATTACHMENT A

 
Case 2:18-cv-01228-HB Document 75-2 Filed 04/25/19 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

WARREN HILL, LLC,

Plaintiff, No. 2:18-01228-HB
v.
SFR EQUITIES, LLC,

Defendant.

 

 

DECLARATION OF GREGORY S. VOSHELL, ESQ.

I, Gregory S. Voshell, declare as follows pursuant to 28 U.S.C. § 1746:

1. I am an attorney licensed to practice law in the state and federal courts of
Pennsylvania. [ am counsel of record in this matter for Plaintiff Warren Hill, LLC and make this
Declaration based on personal knowledge and in connection with Plaintiff Warren Hill, LLC’s
Motion for Summary Judgment.

2. The documents attached to Plaintiff's Motion for Summary Judgment as Exhibits
1 through 18 are true and correct copies of those documents.

3. Exhibits 3-18 are filed under seal pursuant to the Confidentiality Stipulation
entered by this Court. (See D.E. 14.)

4. Exhibit 1 is a true and correct copy of the Membership Interest Purchase
Agreement, which is also attached to Plaintiff’s Amended Complaint as Exhibit 1.

5. Exhibit 2 is a true and correct copy of the Program Terms for the Vendor
Payment Program, which are publically available on the Illinois Department of Central

Management Services’ or the Illinois Comptroller’s websites.
Case 2:18-cv-01228-HB Document 75-2 Filed 04/25/19 Page 3 of 3

6. Exhibit 3 and 4 are true and correct copies of transcript excerpts from
depositions taken in this matter.
7. Exhibits 5-18 are true and correct copies of business records exchanged through
discovery in this matter.
Respectfully submitted,

ELLIOTT GREENLEAF, P.C.

 

 

Dated: April 25, 2019 Counsel for Plaintiff Warren Hill, LLC
